FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER




                                               Electronically Filed
                                               Intermediate Court of Appeals
                                               CAAP-XX-XXXXXXX
                                               06-AUG-2021
                                               09:12 AM
                                               Dkt. 99 OCOR

                        NO. CAAP-XX-XXXXXXX

              IN THE INTERMEDIATE COURT OF APPEALS

                      OF THE STATE OF HAWAI#I


                     MJ, Plaintiff-Appellee,
                                v.
                     CR, Defendant-Appellant
                               and
                CHILD SUPPORT ENFORCEMENT AGENCY,
                   STATE OF HAWAI#I, Defendant


        APPEAL FROM THE FAMILY COURT OF THE FIRST CIRCUIT
                       (FC-P NO. 16-1-6470)


                        ORDER OF CORRECTION

          IT IS HEREBY ORDERED that the Opinion of the court,

filed on June 30, 2021, is hereby corrected as follows:

          At page 8, line 7 from the bottom, "Court" should be

"Family Court" so the line reads as follows:

               jurisdiction because the Family Court
               made no specific finding that

          At page 11, line 2 from the bottom, remove extraneous

quotation mark at the end of the sentence and replace with "[]"

so the line reads as follows:
               the exercise of personal jurisdiction.[]

          At page 14, line 7 within the block quote, add an open

parenthesis before the number 2 so the line reads as follows:
 FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER

               (2) the claim must be one which arises out of or
               relates to

          At page 16, line 8 from the top, replace "283-84" with

"284" so the line reads as follows:

               with the forum State." Id. at 284
               (quoting Burger King Corp.

          At page 17, line 17 from the bottom, "Court" should be

with a lower case "c" so the line reads as follows:

               grounds. The court in Miller held that
               jurisdiction over the

          At page 18, line 6 from the bottom, replace "493" with

"494" so the line reads as follows:

               of the issue until as late as trial."
               Id. at 494. Rather, the

          At page 20, line 16 from the top, delete extraneous

underline from "Johnston" so the line reads as follows:

               Brewington, 836 F.3d 543, 548 (6th Cir.
               2016); Johnston v.

          At page 20, line 11 from the bottom, insert a comma

after "Shaw" so the line reads as follows:

               Shaw, 76 Hawai#i at 327, 876 P.2d at
               1295 (emphasis added)
          At page 24, line 6 from the bottom, replace "Id." with

"495 U.S." so the line reads as follows:

               justice.'"   495 U.S. at 619. In
               Burnham, the U.S. Supreme Court held

          At page 25, line 17 from the bottom, replace "Id." with

"495 U.S." so the line reads as follows:

               party or witness in unrelated judicial
               proceedings. 495 U.S. at 613.



                                   2
 FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER


           At page 26, line 16 from the bottom, replace "Id." with

"641 F.Supp.2d" so the line reads as follows:

                641 F.Supp.2d at 481, 486. Glynn
                rejected the plaintiff's theory of

           At page 26, line 5 from the bottom, delete the comma

after "also" so the line reads as follows:

                487-88; see also Stewart, 2015 WL 326424
                at *6 (explaining that

           At page 27, footnote 14, first line, replace "is" with

"has since been amended to" so the line reads as follows:
                14
                    Hart cites to HRS § 576B-301(c), but the
                pertinent provision has since been amended to
                HRS

           The clerk of the court is directed to take all

necessary steps to notify the publishing agencies of these

changes.

           DATED:    Honolulu, Hawai#i, August 6, 2021.

                                        /s/ Lisa M. Ginoza
                                        Chief Judge




                                    3